Citation Nr: 1714066	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  10-07 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease (PVD), to include as due to service-connected bilateral pes planus and dermatophytosis.

2.  Entitlement to service connection for peripheral neuropathy, to include as due to service-connected bilateral pes planus or dermatophytosis.

3.  Entitlement to an increased (compensable) rating for bilateral dermatophytosis.

4.  Entitlement to an increased rating in excess of 10 percent for a bilateral weak foot condition with pes planus.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran and his wife provided testimony before the undersigned Veterans Law Judge (VLJ) at a Board hearing at the RO in August 2011.  A transcript of the hearing has been associated with the claims file.

In March 2012, the Board issued a decision that denied the claims of service connection for PVD and peripheral neuropathy.  Pursuant to a settlement agreement in Nat'l Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013); the Board informed the Veteran in October 2013, of his opportunity to receive a new decision from the Board that would correct any potential due process errors related to the duties of the VLJ that conducted the August 2011 hearing.  The Veteran elected to have the prior decision on the issues vacated and a new decision issued in its place.  

A decision as to entitlement to service connection for peripheral vascular disease and peripheral neuropathy, to include as due to service-connected bilateral pes planus and dermatophytosis was rendered in April 2014.  The increased ratings and TDIU claim were not addressed in that decision as they were remanded for further development in February 2012 and a final decision had not been rendered.

The Veteran then appealed the Board's April 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2014, the Veteran, through his attorney, and the Secretary of Veterans Affairs, submitted a Joint Motion for Remand (JMR).  In an Order also dated in October 2014, the Court granted the JMR, vacated the April 2014 Board decision, and remanded the case to the Board for further appellate review consistent with the JMR.

The Board again denied the Veteran's PVD and peripheral neuropathy claims in a December 2014 decision, and the Veteran again appealed the matter to the Court which, in October 2015, granted the parties' Joint Motion and vacated the Board decision.  The JMR again remanded the matter for further consideration by the Board.

The December 2015 Board decision remanded the Veteran's claim of entitlement to service connection for tinnitus for issuance of a supplemental statement of the case.  In an August 2016 decision, entitlement to service connection for tinnitus was granted with an evaluation of 10 percent effective October 4, 2012.  Because this constitutes a full grant of the benefit sought on appeal, and the Veteran has not indicated disagreement with the rating assigned or the effective date of the award, this issue is no longer under appeal.  See Grantham v. Brown, 8 Vet. App. 228 (1995).  

The Veteran has submitted additional evidence in the form of private treatment records from March 2017.  There is no waiver of Agency of Original Jurisdiction (AOJ) consideration of this evidence in the first instance.  However, the claims relevant to those treatment records are being remanded and therefore the AOJ will have an opportunity to review those records so that no prejudice results to the Veteran.

Finally, the Board notes that the United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The United States Department of Veterans Affairs (VA) disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains at least one claim that may be affected by the resolution of VA's appeal in Johnson, specifically, the Veteran asserted at his August 2011 Board hearing that he sometimes uses hydrocortisone to treat his foot condition, the Board will stay action on that matter in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of this claim will be resumed.

The issues of entitlement to a rating in excess of 10 percent for bilateral weak feet with pes planus and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current peripheral vascular disease is not the result of a disease or injury in service and is not proximately related to or aggravated by service-connected foot disability or dermatophytosis.

2.  The Veteran's current peripheral neuropathy is not the result of a disease or injury in service and is not proximately related to or aggravated by service-connected foot disability or dermatophytosis.


CONCLUSION OF LAW

1.  The criteria for service connection for peripheral vascular disease have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for service connection for peripheral neuropathy have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in March 2009, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, he was informed that he should submit all relevant evidence in his possession in the March 2009 letter. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records from various federal agencies, and private medical records.  Additionally, he was afforded VA examinations in March 2009, March 2016, and a medical opinion was obtained in July 2016.

The Court has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the August 2011 Board hearing, the undersigned asked about relevant treatment and ensured the Veteran was advised that evidence demonstrating a link between each currently diagnosed disability and service or evidence that the disability was proximately related to a service-connected disability was necessary to substantiate the claim.  Neither the Veteran nor his representative voiced any objection with how the hearing was conducted.  Hence, the Bryant requirements were met.

The basis for the most recent JMR was that a March 2009 VA foot examination had served as an examination for the claims of service connection for peripheral vascular disease and neuropathy; and that examination was inadequate.  It essentially directed that the Veteran be afforded an adequate examination.  As discussed below, an adequate examination was provided in March 2016.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection is also provided for a disability which is proximately due to, or the result of a service- connected disease or injury.  38 C.F.R. § 3.310.  The Court has held that service connection can be granted under 38 C.F.R. § 3.310 for a disability that is aggravated by a service-connected disability, and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that the new regulation requires the aggravation to be supported by medical evidence created prior to the claimed aggravation. 71 Fed. Reg. 52,744 -52,747 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(a)).

In relevant part, 38 U.S.C.A. 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  The Board must determine whether lay testimony may establish a diagnosis or nexus on a case-by-case basis.  See Jandreau, 492 F.3d at 1377.

Analysis

At the outset, the Board notes that the record clearly establishes a current PVD and peripheral neuropathy disability.  Service treatment records do not demonstrate any complaints, treatment, or diagnoses of PVD or peripheral neuropathy; nor has the Veteran asserted that either disability was present during service. 

Rather, the Veteran contends that each disability was incurred as a result of his service-connected bilateral pes planus or dermatophytosis.  

A March 2009 treatment record from Dr. T.M. notes the Veteran's family history of diabetes, states he was also at risk to develop the disease, and explains that one could have neuropathic symptoms for eight to nine years before becoming overtly diabetic.  He thereby suggested that the peripheral neuropathy was related to a cause other than that suggested by the Veteran.  

The Veteran was afforded a VA examination for his feet in March 2009.  The Veteran reported that he was concerned about numbness and throbbing pain in his right foot at night.  The examiner noted that he was complaining of vascular/neurological pain as documented by his vascular surgeon and neurologist in his right leg only.  The examiner opined that it is less likely than not that the Veteran's pes planus was causing any of his difficulties with his feet legs.  

At his August 2011 Board hearing, the Veteran acknowledged that a medical professional had never told him his PVD or peripheral neuropathy was linked to service or to his service-connected disabilities.  The undersigned explained this was a medical question requiring the opinion of a medical expert.  The Veteran stated he would attempt to obtain such medical evidence, but no opinion has been received.  

A VA medical opinion was obtained in March 2016.  The examiner opined that the Veteran's peripheral neuropathy was less likely than not caused or aggravated by his service-connected conditions.  She stated that there was no mainstream medical literature to support causation or aggravation of peripheral neuropathy from either pes planus and or dermatophytosis.  The examiner noted that the Veteran's peripheral neuropathy was felt to be mild.  In support of her conclusion, she cited to a consultation note from January 2012 which states "this patient may well have a mild polyneuropathy; the etiology for this neuropathy is unknown at this time.  As we are aware, patients in this age category of neuropathy, we are, oftentimes, unable to identify a specific etiology." 

Another VA medical opinion was obtained in June 2016.  After reviewing the Veteran's entire claims folder, the examiner opined that the Veteran's peripheral vascular disease (PVD) is less likely than not proximately due to or the result of the Veteran's service-connected conditions.  As rationale, the examiner stated that his PVD is due to his history of hyperlipidemia, hypertension, history of smoking and family history of atherosclerosis.  The examiner cited to an update by "The American College of Cardiology/American Heart Association (ACA/AHA)" which provides guidelines on PAV (PVD) and risk factors.  The examiner also stated that there was no mainstream medical literature to support aggravation of PVD by pes planus and or dermatophytosis.  The examiner was not able to provide a baseline level of severity as she stated there was not sufficient medical evidence to support a determination.  

The Board finds the March 2016 and June 2016 highly probative as they were based on a review of the Veteran's claims file and provided clear conclusions with supporting data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

As noted above, the Veteran has not provided a medical nexus opinion and there are no contrary medical opinions of record.  Therefore, the only evidence in support of the Veteran's claims consists of the statements he made where he generally asserted a connection between PVD, peripheral neuropathy, and his service-connected disabilities.  However, the Veteran himself, at his August 2011 Board hearing, conceded that he was not a doctor and did not understand the relationship between PVD, peripheral neuropathy, and his pes planus and dermatophytosis.  Therefore, the Board finds that the Veteran is not competent to provide a medical nexus as the relationship between the Veteran's PVD and peripheral neuropathy are complex medical questions not capable of lay observation.

Therefore, given the lack of competent evidence linking the claimed disabilities to service or a service-connected disability, the Board is constrained to find the preponderance of the evidence is against a nexus between the current peripheral vascular disease and peripheral neuropathy and service or his service-connected pes planus or dermatophytosis.  Hence, the claims must be denied.  38 C.F.R. § 3.310. 

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for peripheral vascular disease is denied.

Entitlement to service connection for peripheral neuropathy is denied.


REMAND

The Veteran's most recent private treatment records indicate that there may be a worsening of his pes planus symptomatology.  Specifically, private treatment records from March 2017 indicate that the Veteran had pronation in the left and right foot and that he may have developed tarsal tunnel syndrome as a result of his pronated flat feet "which appear to have worsened."  Therefore, he should be afforded a new VA examination to determine the current nature and severity of his bilateral foot condition.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Further, the Veteran has consistently asserted that his foot disability impacts his ability to work.  Specifically, at his August 2011 Board hearing, he reported that he retired on January 29, 2010.  He stated that he took an early retirement because his feet caused problems with his job.  Therefore, the issue of TDIU is inextricably intertwined with the Veteran's increased rating claim for his bilateral foot disability, and the Board will defer adjudication of such matter at the current time.

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for a VA podiatry examination to determine the current nature and severity of his service-connected pes planus.  The claims file and a copy of this remand must be provided to the examiner for review. 

The examiner should specifically address the severity of the Veteran's bilateral foot pronation.  

2.   After the above action has been completed and the Veteran was given adequate time to respond, readjudicate the claims.  

3.   If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


